Citation Nr: 1433406	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  06-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to an effective date prior to September 13, 2012 for the award of a 40 percent rating for vascular disability of the right lower extremity.  

3.  Entitlement to an effective date prior to September 13, 2012 for the award of a 40 percent rating for vascular disability of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This case is before the Board of Veterans Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for allergic rhinitis, rated 0 percent.  The case is now in the jurisdiction of the New York, New York VA Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  He also requested, and was granted, a 30 day abeyance period for the submission of additional evidence; no such evidence was received.

In August 2013 VA received the Veteran's claim (on VA Form 21-8940) seeking a total disability rating based on individual unemployability.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

During his June 2014 hearing, the Veteran testified that his allergic rhinitis is productive of impairment which is not adequately reflected in his August 2012 VA examination.  In light of the allegation of worsening (which he is competent to report), and the length of the intervening period, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
The record also suggests that the medical evidence in the record is incomplete.  The most recent VA treatment records associated with the record are dated in June 2013.  Updated records of any VA and/or private treatment he may have received for his service-connected allergic rhinitis are likely to contain pertinent information (and VA records are constructively of record), and must be secured.  The Veteran has testified that in or around November 2011 he was afforded a VA examination for allergic rhinitis.  A report of such examination is not in the record.  (At his request the Veteran was afforded a 30 day abeyance period for submission of a copy, but one was not received.)  VA examination reports, as well as treatment records are constructively of record, and any pertinent and available must be secured.  

An August 2013 rating decision assigned increased (40 percent) ratings for vascular disability of the right and left lower extremities effective September 13, 2012.  An August 2013 written statement by the Veteran clearly expresses disagreement with the effective date assigned for the increase, and is a timely notice of disagreement (NOD) with the August 2013 rating decision.  A Statement of the Case (SOC) has not been issued.  Where a SOC has not been provided following the timely filing of a NOD, a remand by the Board for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the appellant timely perfects an appeal in the matters.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of treatment he has received for allergic rhinitis since June 2013, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete (i.e., any not already associated with the record) clinical records of the treatment identified.  The Veteran should be notified if any private records he identified are not received pursuant to the RO's request, and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete records of all VA evaluations or treatment he has received, including a copy of the report of the VA examination the Veteran stated he was afforded in or around November 2011.  If any records requested are unavailable, it should be so noted in the record (with notation of the reason for their unavailability), and the Veteran should be so notified.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his allergic rhinitis.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  All symptoms found should be described in detail.  The examiner should note whether the disability is characterized by (1) polyps; or (2) greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  The examiner should also opine regarding the effect, if any, allergic rhinitis has on the Veteran's occupational functioning.  

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate Supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

4.  The AOJ must also issue a SOC addressing the matters of entitlement to an effective date prior to September 13, 2012 for the award of 40 percent ratings for vascular disability of the right and left lower extremities, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, these issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

